965 A.2d 553 (2009)
290 Conn. 915
Charles D. GIANETTI
v.
ANTHEM BLUE CROSS AND BLUE SHIELD OF CONNECTICUT.
Supreme Court of Connecticut.
Decided February 11, 2009.
Charles D. Gianetti, pro se, in support of the petition.
Michael G. Durham and Matthew H. Geelan, Guilford, in opposition.
The plaintiff's petition for certification for appeal from the Appellate Court, 111 Conn.App. 68, 957 A.2d 541 (2008), is denied.
KATZ, J., did not participate in the consideration of or decision on this petition.